DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “an extension unit…and comprising a panel”.  Examiner notes that applicant discloses both the extension unit and the panel as part 104, and examiner is unsure if there is a difference of scope between these two terms.  Examiner assumes that the “extension unit” comprises the panel 104 AND the connection unit 108.  If this is the case, examiner suggests clarification in the specification.  
Regarding claim 4, applicant claims “snug”.  The term “snug” in claim 4 is a relative term which renders the claim indefinite. The term “snug” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 5, applicant claims “extension unit extends beyond a width of the door”.  Examiner notes that the door is not positively claimed.  Examiner is unsure how this claim further modifies the extension unit.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant does not positively include the door or the handle, therefore applicant is making a positive structural comparison between the claimed device and an unclaimed door with handle.  Examiner notes that the “extension unit extends beyond the width of the door” depends on the door, the handle, the location of the handle on the door, and the orientation of the handle on the door, and does not further limit the device of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102a1 as being anticipated by DE202020101748 Hentrich.

    PNG
    media_image1.png
    605
    539
    media_image1.png
    Greyscale
Regarding claim 1, Hentrich discloses a device 100 for handling a door, the door having a door handle which comprises a stem and a hand grip, the device comprising: 
a base unit (annotated) having a channel opening 112 at a bottom section of the base unit, the channel being closed by a top section 120 of the base unit (annotated), the channel being configured to receive at least one portion of the stem of the door handle so as to slip the base unit onto the door handle to connect the base unit to the door handle (base unit engages the stem AND the hand grip, as shown in figure 1); 
an extension unit (please see 112b, assumption as shown in annotated figure 1) extending outwardly from the base unit and comprising a panel 118 substantially parallel to the door (between 60 and 90 degrees), such that a force applied on the panel is transferred to the base unit, via the base unit to the door handle, and via the door handle to the door.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.  Further, examiner notes that the disclosed structure is capable of performing the intended use claimed by applicant.  

Regarding claim 2, Hentrich discloses the device of claim 1, wherein the base unit is further configured to surround the hand grip (by including curve 108), and the channel is shaped to further receive the hand grip (as shown in figure 1).

Regarding claim 3, Hentrich discloses the device of claim 1, wherein the base unit is configured to hold the stem between the door to the hand grip (short section held at 90 degrees from the hand grip).

Regarding claim 4, Hentrich discloses the device of claim 1, wherein the channel is configured for a snug connection with the at least one portion of the stem (around more than 180 degrees of the handle, abstract).

Regarding claim 5, Hentrich discloses the device of claim 1, wherein the panel of the extension unit extends beyond a width of the door.  Examiner notes that this depends on the location and orientation of the handle, and not necessarily any measurement of the extension unit.  Please see 112b and 112d above.  

Regarding claim 6, Hentrich discloses the device of claim 5, wherein: the base unit (annotated) has a rear surface facing the door (surface 104 is open at the bottom and closed at the top, and covers both “sides” of the tubular handle) when the base unit is connected to the door handle, a front surface facing away from the door when the base unit is connected to the door handle (shown in figure 1), and lateral surfaces extending on lateral sides of the base unit between the rear surface and the front surface (as shown); the device 100 comprises a connection unit (between plate 118 and base unit) connecting the panel to one of the lateral surfaces of the base unit (as shown in figure 1).

Regarding claim 7, Hentrich discloses the device of claim 6, herein the connection unit tapers from the front surface to the rear surface (best shown in figure 3).

Regarding claim 8, Hentrich discloses the device of claim 1, wherein: the base unit (annotated) has a rear surface facing the door and front surface facing away from the door, when the base unit is connected to the door handle (inserted into channel 112); the extension unit (annotated) comprises a connection unit (discussed in claim 6) extending forward from the front surface, the connection unit having a front section joined to the panel 118, such that a gap is formed between the panel and the front surface of the base unit (“This device has the advantage that it can be securely and securely fixed to an angled tube or an angled rod due to its two closures. With the actuating plate, the device can be pulled or pressed together with the angled tube or rod, in particular with the doorknob and the door leaf, for example with the forearm of a user.”).


Regarding claim 10, Hentrich discloses the device of claim 8, wherein: the base unit has a first lateral side and a second later side opposite each other and connecting the front surface to the rear surface (shown in figure 1); the connection unit extends forward from a portion of the front surface at or near the first lateral side; the panel extends laterally, ahead of the front surface, from the connection unit in a direction that extends from the first lateral side to the second lateral side (figure 3).

Regarding claim 11, Hentrich discloses the device of claim 8, wherein: the base unit has a first lateral side and a second later side opposite each other and connecting the front surface to the rear surface (all surfaces are connected); the connection unit extends forward from a portion of the front surface at or near the first lateral side; the panel extends laterally, ahead of the front surface, from the connection unit in a direction that extends from the second lateral side to the first lateral side (figure 3).

Regarding claim 12, Hentrich discloses the device of claim 1, wherein: the base unit has a rear surface facing the door and front surface facing away from the door, when the base unit is connected to the door handle (discussed in abstract); the extension unit comprises a connection unit extending forward from the front surface, the connection unit having a front section joined to the panel; the base unit has a first lateral side facing a hinge end of the door and a second later side opposite the first lateral side, the first lateral side and the second lateral side connecting the front surface to the rear surface; the connection unit extends forward from a portion of the front surface at or near the second lateral side; the panel 118 extends toward a hinge end of the door (the width of the panel 118 is in a lateral direction of the door, which goes from swinging end to hinged end.  Applicant has not positively claimed the door.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hentrich in view of 6289557 Manson.
Regarding claim 9, Hentrich discloses the device of claim 8, wherein: the panel 118 has a rear surface facing the base unit and front surface facing away from the base unit; the rear surface of the panel is joined to the connection unit at an angle in order to make a gap for a forearm of a user.  Hentrich does not disclose the particular angle being greater than 90 and less than 180.  
Manson discloses the handle the handle extending greater than 90 and less than 180 degrees in figure 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the angle of the plate 118 of Hentrich to another angle, such as greater than 90 and less than 180 in order to form a forearm space in a different spacial relationship to the base portion of Hentrich.  Examiner contends that many angles can perform the function of having an angle to make a gap for a forearm of a user, which is desired in both Hentrich and Manson.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by DE202011102751 Holzbeierlein.

    PNG
    media_image2.png
    596
    510
    media_image2.png
    Greyscale
Regarding claim 1, Holzbeierlein discloses a device for handling a door, the door having a door handle which comprises a stem 3 and a hand grip 2, the device comprising: 
a base unit having a channel opening (for receiving hand grip 2) at a bottom section of the base unit (figure 4), the channel being closed by a top section of the base unit (11 in figure 4), the channel being configured to receive at least one portion of the stem of the door handle so as to slip the base unit onto the door handle to connect the base unit to the door handle (as shown in figure 4); 
an extension unit 13 extending outwardly from the base unit and comprising a panel (exterior section of the grip opening) substantially parallel to the door, such that a force applied on the panel is transferred to the base unit, via the base unit to the door handle, and via the door handle to the door (by including first section 10 to engage stem 3).

Regarding claim 2, Holzbeierlein discloses the device of claim 1, wherein the base unit is further configured to surround the hand grip (with first section 10), and the channel is shaped to further receive the hand grip (as shown in figure 4).

Regarding claim 3, Holzbeierlein discloses the device of claim 1, wherein the base unit is configured to hold the stem between the door to the hand grip (see figure 4 that the section 10 goes around the stem 3).

Regarding claim 4, Holzbeierlein discloses the device of claim 1, wherein the channel is configured for a snug connection with the at least one portion of the stem (engages the handle and turns the handle as required, please see 112b and 112d).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677